Exhibit 10.1

 

SECURITIES PURCHASE AGREEMENT

This Securities Purchase Agreement (this “Agreement”) dated as of April 10,
2019, is entered into by and between Blackboxstocks, Inc., Inc., a Nevada
corporation (the “Company”), and each purchaser identified on the signature
pages hereto (each, including its successors and assigns, a “Purchaser” and
collectively the “Purchasers”).

WHEREAS, subject to the terms and conditions set forth in this Agreement and
pursuant to an exemption from the registration requirements of Section 5 of the
Securities Act of 1933, as amended (the “Securities Act”) contained in Section
4(a)(2) thereof and/or Regulation D, the Company desires to issue and sell to
each Purchaser, and each Purchaser, severally and not jointly, desires to
purchase from the Company, securities of the Company as more fully described in
this Agreement.

NOW, THEREFORE, IN CONSIDERATION of the mutual covenants contained in this
Agreement, and for other good and valuable consideration the receipt and
adequacy of which are hereby acknowledged, the Company and each Purchaser agree
as follows:

1.                   Purchase and Sale of Common Stock and Warrants.

(a)       Issuance of Common Stock. Subject to all of the terms and conditions
hereof, the Company agrees to issue and sell to each of the Purchasers, and each
of the Purchasers severally agrees to purchase, an aggregate of 153,846 shares
(the “Shares”) of Company common stock, par value $0.001 per share (the “Common
Stock”) at a price of $0.65 per Share in the amount(s) set forth opposite the
respective Purchaser’s name on Schedule 1 hereto. The obligations of the
Purchasers to purchase Shares are several and not joint.

(b)       Issuance of Warrants. Concurrently with the issuance of the Shares to
the Purchasers, the Company will issue to each Purchaser a warrant in the form
attached hereto as Exhibit A (each, a “Warrant” and, collectively, the
“Warrants”) exercisable for a period of five (5) years, to purchase one share of
Common Stock (the “Warrant Shares”) for each $1.00 of Purchase Price (rounded to
the nearest dollar and set forth opposite each Purchaser’s name on Schedule 1
hereto) at an exercise price of $0.65 per share.

(c)       Delivery. The sale and purchase of the Shares and Warrants shall take
place at one or more closings (each a “Closing”) to be held at such place and
time as the Company and the Purchaser(s) may determine (the “Closing Date”). At
the Closing, the Company will deliver to each of the Purchasers certificates
(the “Certificates”) representing the Shares and the Warrant to be purchased by
such Purchaser, against receipt by the Company of the corresponding purchase
price set forth on Schedule 1 hereto (the “Purchase Price”). Each of the
Certificates and Warrants will be registered in such Purchaser’s name in the
Company’s records.

2.                   Representations and Warranties of the Company. The Company
represents and warrants to each Purchaser that, as of the Closing:

(a)       Organization and Qualification. The Company (i) is a corporation duly
organized, validly existing and in good standing under the laws of the State of
Nevada; (ii) has the power and authority to own, lease and operate its
properties and carry on its business as now conducted; and (iii) is duly
qualified, licensed to do business and in good standing as a foreign corporation
in each jurisdiction where the failure to be so qualified or licensed could
reasonably be expected to have a material adverse effect on the Company.

1 

 

(b)       Capitalization. Immediately prior to the consummation of the
transactions to be effected at the Closing, the authorized equity of the Company
consists of 100,000,000 shares of Common Stock, of which 23,115,500 shares were
issued and outstanding as of April 8, 2019, and 10,000,000 shares of preferred
stock, par value $0.001 per share (the “Preferred Stock”), of which 5,000,000
shares have been designated as Series A Convertible Preferred shares (the
“Series A Shares”), all of which Series A Shares are currently issued and
outstanding. The Series A Shares are convertible on a one-for-one basis into
shares of Common Stock and entitled to 100 votes per share on each matter
submitted to a vote of the Company’s stockholders. All outstanding shares of
capital stock of the Company are duly authorized, validly issued, fully paid and
nonassessable and have been issued in compliance with all applicable securities
laws. Except as disclosed in Schedule 2(b), there are no outstanding options,
warrants, script rights to subscribe to, calls or commitments of any character
whatsoever relating to, or securities, rights or obligations convertible into or
exercisable or exchangeable for, or giving any person any right to subscribe for
or acquire, any shares of Common Stock, or contracts, commitments,
understandings or arrangements by which the Company or any subsidiary is or may
become bound to issue additional shares of common stock, or securities or rights
convertible or exchangeable into shares of common stock. Except as disclosed in
Schedule 2(b), there are no anti-dilution or price adjustment provisions
contained in any security issued by the Company (or in any agreement providing
rights to security holders) other than as provided herein and the issue and sale
of the securities hereunder will not obligate the Company to issue shares of
common stock or other securities to any person (other than the Purchasers) and
will not result in a right of any holder of Company securities to adjust the
exercise, conversion, exchange or reset price under such securities.

(c)       Valid Issuance of Securities.

(i)            The Shares and Warrant Shares. The Shares upon issuance and the
Warrant Shares issuable upon exercise of the Warrants will, when issued, sold
and delivered in accordance with the terms of this Agreement and the Warrant for
the consideration provided for herein and therein, be duly authorized and
validly issued.

(ii)            Securities Laws. Based in part on the representations made by
the Purchasers in Section 3 hereof, the offer and sale of the Shares and
Warrants solely to the Purchasers in accordance with this Agreement and the
Warrants and (assuming no change in currently applicable law, no transfer of
Shares or Warrants by Purchaser and no commission or other remuneration is paid
or given, directly or indirectly, for soliciting the issuance of Warrant Shares
upon exercise of the Warrants) the issuance of the Shares and Warrant Shares is
exempt from the registration and prospectus delivery requirements of the
Securities Act and the securities registration and qualification requirements of
the currently effective provisions of the securities laws of the states in which
the Purchaser is resident based upon their addresses set forth on the signature
pages attached hereto.

(d)       Authority. The execution, delivery and performance by the Company of
each of this Agreement and the Warrants (collectively, the “Transaction
Documents”) to be executed by the Company and the consummation of the
transactions contemplated thereby (i) are within the power of the Company and
(ii) have been duly authorized by all necessary actions on the part of the
Company.

(e)       Enforceability. Each of the Transaction Documents executed, or to be
executed, by the Company has been, or will be, duly executed and delivered by
the Company and constitutes, or will constitute, a legal, valid and binding
obligation of the Company, enforceable against the Company in accordance with
its terms, except as limited by bankruptcy, insolvency or other laws of general
application relating to or affecting the enforcement of creditors’ rights
generally and general principles of equity.

2 

 

(f)        Non-Contravention. The execution and delivery by the Company of the
Transaction Documents executed by the Company and the performance and
consummation of the transactions contemplated thereby do not and will not
(i) violate the Company’s certificate of incorporation or bylaws or any material
judgment, order, writ, decree, statute, rule or regulation applicable to the
Company; (ii) violate any provision of, or result in the breach or the
acceleration of, or entitle any other Person to accelerate (whether after the
giving of notice or lapse of time or both), any material mortgage, indenture,
agreement, instrument or contract to which the Company is a party or by which it
is bound; or (iii) result in the creation or imposition of any security
interest, mortgage, pledge, lien, claim, charge or other encumbrance (“Lien”)
upon any property, asset or revenue of the Company (other than any Lien arising
under the Transaction Documents) or the suspension, revocation, impairment,
forfeiture, or nonrenewal of any material permit, license, authorization or
approval applicable to the Company, its business or operations, or any of its
assets or properties.

(g)       Approvals. No consent, approval, order or authorization of, or
registration, declaration or filing with, any governmental authority or other
Person (including, without limitation, the shareholders of any Person) is
required in connection with the execution and delivery of the Transaction
Documents executed by the Company and the performance and consummation of the
transactions contemplated thereby, other than such as have been obtained and
remain in full force and effect and other than such qualifications or filings
under applicable securities laws as may be required in connection with the
transactions contemplated by this Agreement.

(h)       SEC Reports; Financial Statements. The Company has filed all reports
required to be filed by it under the Securities Exchange Act of 1934, as amended
(the “Exchange Act”), including pursuant to Section 13(a) or 15(d) thereof, for
the two years preceding the date hereof (or such shorter period as the Company
was required by law to file such material) (the foregoing materials (together
with any materials filed by the Company under the Exchange Act, whether or not
required) being collectively referred to herein as the “SEC Reports”) on a
timely basis or has received a valid extension of such time of filing and has
filed any such SEC Reports prior to the expiration of any such extension. The
Company has made available to each Purchaser true, correct and complete copies
of all SEC Reports. As of their respective dates, the SEC Reports complied in
all material respects with the requirements of the Exchange Act and the rules
and regulations of the U.S. Securities and Exchange Commission (the
“Commission”) promulgated thereunder, and none of the SEC Reports, when filed,
contained any untrue statement of a material fact or omitted to state a material
fact required to be stated therein or necessary in order to make the statements
therein, in the light of the circumstances under which they were made, not
misleading. The financial statements of the Company included in the SEC Reports
comply in all material respects with applicable accounting requirements and the
rules and regulations of the Commission with respect thereto as in effect at the
time of filing. Such financial statements have been prepared in accordance with
United States generally accepted accounting principles applied on a consistent
basis during the periods involved (“GAAP”), except as may be otherwise specified
in such financial statements or the notes thereto, and fairly present in all
material respects the financial position of the Company and its consolidated
subsidiaries as of and for the dates thereof and the results of operations and
cash flows for the periods then ended, subject, in the case of unaudited
statements, to normal, immaterial, year-end audit adjustments. All material
agreements to which the Company or any subsidiary is a party or to which the
property or assets of the Company or any subsidiary are subject are included as
part of or specifically identified in the SEC Reports.

(i)        Material Changes. Since the date of the latest audited financial
statements included within the SEC Reports, except as specifically disclosed in
the SEC Reports, (i) there has been no event, occurrence or development that,
individually or in the aggregate, has had or that could result in a Material
Adverse Effect, (ii) the Company has not incurred any liabilities (contingent or
otherwise) other than (A) trade payables and accrued expenses incurred in the
ordinary course of business consistent with past

3 

 

practice and (B) liabilities not required to be reflected in the Company’s
financial statements pursuant to GAAP or required to be disclosed in filings
made with the Commission, (iii) the Company has not altered its method of
accounting or the identity of its auditors, except as disclosed in its SEC
Reports, (iv) the Company has not declared or made any dividend or distribution
of cash or other property to its stockholders or purchased, redeemed or made any
agreements to purchase or redeem any shares of its capital stock, and (v) the
Company has not issued any equity securities to any officer, director or
Affiliate, except pursuant to existing Company stock-based plans or agreements.

(j)        Absence of Litigation. There is no action, suit, claim, proceeding,
inquiry or investigation before or by any court, public board, government
agency, self-regulatory organization or body pending or, to the knowledge of the
Company, threatened against or affecting the Company or any of its subsidiaries
that could, individually or in the aggregate, reasonably be expected to have a
Material Adverse Effect.

(k)       Fees. Except for brokerage fees payable to Boustead Securities LLC,
which have been separately disclosed to the Purchasers, there are no brokerage
or finder’s fees or commissions which are or will be payable by the Company to
any broker, financial advisor or consultant, finder, placement agent, investment
banker, bank or other Person with respect to the transactions contemplated by
this Agreement, and the Company has not taken any action that would cause any
Purchaser to be liable for any such fees or commissions.

(l)        Registration Rights. Except as described in Schedule 2(l) or as
contemplated by this Agreement, the Company has not granted or agreed to grant
to any Person any rights (including “piggy-back” registration rights) to have
any securities of the Company registered with the Commission or any other
governmental authority that have not been satisfied.

(m)     Patents and Trademarks. To the knowledge of the Company, the Company has
rights to use, all patents, patent applications, trademarks, trademark
applications, service marks, trade names, copyrights, licenses and other similar
rights that are necessary or material for use in connection with their
respective businesses as described in the SEC Reports and which the failure to
so have could have a Material Adverse Effect (collectively, the “Intellectual
Property Rights”). Neither the Company nor any subsidiary has received a written
notice that the Intellectual Property Rights used by the Company violates or
infringes upon the rights of any Person. To the knowledge of the Company, all
such Intellectual Property Rights are enforceable and there is no existing
infringement by another Person of any of the Intellectual Property Rights.

(n)       Transactions With Affiliates and Employees. Except as set forth in the
SEC Reports, none of the executive officers or directors of the Company and, to
the knowledge of the Company, none of the employees of the Company is presently
a party to any transaction with the Company (other than for services as
employees, officers and directors), including any contract, agreement or other
arrangement providing for the furnishing of services to or by, providing for
rental of real or personal property to or from, or otherwise requiring payments
to or from any executive officer, director or such employee or, to the knowledge
of the Company, any entity in which any executive officer, director, or any such
employee has a substantial interest or is an officer, director, trustee or
partner, in each case in excess of $120,000.

(o)       No Other Representations. The Company has not made, or will be deemed
to have made, any representation or warranty in connection with this Agreement
or the transactions contemplated hereby other than as expressly made in this
Section 2.

4 

 

3.                   Representations and Warranties of Purchasers. Each
Purchaser, for that Purchaser alone, represents and warrants to the Company upon
the acquisition of the Shares and Warrant as follows:

(a)       Binding Obligation. Such Purchaser has full legal capacity, power and
authority to execute and deliver this Agreement and to perform its obligations
hereunder. This Agreement and the Transaction Documents constitute valid and
binding obligations of such Purchaser, enforceable in accordance with their
terms, except as limited by bankruptcy, insolvency or other laws of general
application relating to or affecting the enforcement of creditors’ rights
generally and general principles of equity.

(b)       Securities Law Compliance. Such Purchaser has been advised that the
Shares, the Warrants and the underlying securities have not been registered
under the Securities Act or any state securities laws and, therefore, cannot be
resold unless they are registered under the Securities Act and applicable state
securities laws or unless an exemption from such registration requirements is
available. Such Purchaser is aware that the Company is under no obligation to
effect any such registration with respect to the Shares, the Warrants or the
underlying securities or to file for or comply with any exemption from
registration. Such Purchaser has not been formed solely for the purpose of
making this investment and is purchasing the Shares and Warrants to be acquired
by such Purchaser hereunder for its own account for investment, not as a nominee
or agent, and not with a view to, or for resale in connection with, the
distribution thereof, and Purchaser has no present intention of selling,
granting any participation in, or otherwise distributing the same. Such
Purchaser has such knowledge and experience in financial and business matters
that such Purchaser is capable of evaluating the merits and risks of such
investment, is able to incur a complete loss of such investment without
impairing such Purchaser’s financial condition and is able to bear the economic
risk of such investment for an indefinite period of time. Such Purchaser is an
accredited investor as such term is defined in Rule 501 of Regulation D under
the Securities Act and shall submit to the Company such further assurances of
such status as may be reasonably requested by the Company. The residency of the
Purchaser (or, in the case of a partnership or corporation, such entity’s
principal place of business) is correctly set forth beneath such Purchaser’s
name on Schedule 1 hereto.

(c)       Access to Information. Such Purchaser acknowledges that the Company
has given such Purchaser access to the corporate records and accounts of the
Company and to all information in its possession relating to the Company, has
made its officers and representatives available for interview by such Purchaser,
and has furnished such Purchaser with all documents and other information
required for such Purchaser to make an informed decision with respect to the
purchase of the Shares and the Warrants.

(d)       Tax Advisors. Such Purchaser has reviewed with its own tax advisors
the U.S. federal, state and local and non-U.S. tax consequences of this
investment and the transactions contemplated by this Agreement. With respect to
such matters, such Purchaser relies solely on any such advisors and not on any
statements or representations of the Company or any of its agents, written or
oral. Such Purchaser understands that it (and not the Company) shall be
responsible for its own tax liability that may arise as a result of this
investment and the transactions contemplated by this Agreement.

4.                   Conditions to Closing of the Purchasers. Each Purchaser’s
obligations at the Closing are subject to the fulfillment, on or prior to the
Closing Date, of all of the following conditions, any of which may be waived in
whole or in part by the applicable Purchaser:

(a)       Representations and Warranties. The representations and warranties
made by the Company in Section 2 shall be true and correct in all material
respects on the Closing Date.

(b)       Governmental Approvals and Filings. Except for any notices required or
permitted to be filed after the Closing Date with certain federal and state
securities commissions, the Company shall

5 

 

have obtained all governmental approvals required in connection with the lawful
sale and issuance of the Shares and Warrants.

(c)       Legal Requirements. At the Closing, the sale and issuance by the
Company, and the purchase by the Purchasers, of the Shares and Warrants shall be
legally permitted by all laws and regulations to which the Purchasers or the
Company are subject.

(d)       Proceedings and Documents. All corporate and other proceedings in
connection with the transactions contemplated at the Closing and all documents
and instruments incident to such transactions shall be reasonably satisfactory
in substance and form to the Purchasers.

(e)       Transaction Documents. The Company shall have duly executed and
delivered to the Purchaser the following documents:

(i)            This Agreement; and

(ii)            The Certificate and Warrant issued hereunder;

5.                   Conditions to Obligations of the Company. The Company’s
obligation to issue and sell the Shares and the Warrants at the Closing is
subject to the fulfillment, on or prior to the Closing Date, of the following
conditions, any of which may be waived in whole or in part by the Company:

(a)       Representations and Warranties. The representations and warranties
made by the applicable Purchasers in Section 3 hereof shall be true and correct
when made, and shall be true and correct on the Closing Date.

(b)       Governmental Approvals and Filings. Except for any notices required or
permitted to be filed after the Closing Date with certain federal and state
securities commissions, the Company shall have obtained all governmental
approvals required in connection with the lawful sale and issuance of the Shares
and the Warrants.

(c)       Legal Requirements. At the Closing, the sale and issuance by the
Company, and the purchase by the applicable Purchasers, of the Shares and the
Warrants shall be legally permitted by all laws and regulations to which such
Purchasers or the Company are subject.

(d)       Purchase Price. Each Purchaser shall have delivered to the Company the
Purchase Price for the respective Shares and Warrant being purchased by such
Purchaser as indicated on Schedule 1.

6.                   Miscellaneous.

(a)       Registration Rights.

(i)            Piggy-Back Registration. Company shall give each Purchaser at
least 30 days’ prior written notice of each filing by Company of a registration
statement (other than a registration statement on Form S-4 or Form S-8 or on any
successor forms thereto) with the SEC. If requested by the Purchaser in writing
within 20 days after receipt of any such notice, Company shall, at Company’s
sole expense (other than the underwriting discounts, if any, payable in respect
of the shares sold by the Purchaser), register all or, at Purchaser’s option,
any portion of the Shares and the Warrant Shares (collectively, the “Registrable
Securities”) concurrently with the registration of such other securities, all to
the extent requisite to permit the public offering and sale of the Registrable
Securities through the

6 

 

securities exchange, if any, on which the Common Stock is being sold or on the
over-the-counter market, and will use its reasonable best efforts through its
officers, directors, auditors, and counsel to cause such registration statement
to become effective as promptly as practicable. If the managing underwriter of
any such offering shall determine and advise Company that, in its opinion, the
distribution of all or a portion of the Registrable Securities requested to be
included in the registration concurrently with the securities being registered
by Company would materially adversely affect the distribution of such securities
by Company then Company will include in such registration first, the securities
that Company proposes to sell and second, the Registrable Securities requested
to be included in such registration, to the extent permitted by the managing
underwriter.

(ii)            In the event of a registration pursuant to these provisions,
Company shall use its reasonable best efforts to cause the Registrable
Securities so registered to be registered or qualified for sale under the
securities or blue sky laws of such jurisdictions as the Purchaser may
reasonably request; provided, however, that Company shall not be required to
qualify to do business in any state by reason of this section in which it is not
otherwise required to qualify to do business.

(iii)            Company shall keep effective any registration or qualification
contemplated by this section and shall from time to time amend or supplement
each applicable registration statement, preliminary prospectus, final
prospectus, application, document and communication for such period of time as
shall be required to permit the Purchaser to complete the offer and sale of the
Registrable Securities covered thereby.

(iv)            In the event of a registration pursuant to the provisions of
this section, Company shall furnish to the Purchaser such reasonable number of
copies of the registration statement and of each amendment and supplement
thereto (in each case, including all exhibits), of each prospectus contained in
such registration statement and each supplement or amendment thereto (including
each preliminary prospectus), all of which shall conform to the requirements of
the Act and the rules and regulations thereunder, and such other documents, as
the Purchaser may reasonably request to facilitate the disposition of the
Registrable Securities included in such registration.

(v)            Company shall notify the Purchaser within three (3) business days
after such registration statement has become effective or a supplement to any
prospectus forming a part of such registration statement has been filed.

(vi)            Company shall advise the Purchaser within three (3) business
days after it shall receive notice or obtain knowledge of the issuance of any
stop order by the Commission suspending the effectiveness of such registration
statement, or the initiation or threatening of any proceeding for that purpose
and within three (3) business days take action using its reasonable best efforts
to prevent the issuance of any stop order or to obtain its withdrawal if such
stop order should be issued.

(vii)            Company shall within three (3) business days notify the
Purchaser at any time when a prospectus relating thereto is required to be
delivered under the Securities Act of the happening of any event as a result of
which the prospectus included in such registration statement, as then in effect,
would include an untrue statement of a material fact or omit to state any
material fact required to be stated therein or necessary to make the statements
therein not misleading in the light of the circumstances then existing, and at
the reasonable request of the Purchaser prepare and furnish to it such number of
copies of a supplement to or an amendment of such prospectus as may be necessary
so that, as thereafter delivered to the purchasers of such Registrable
Securities or securities, such prospectus shall not include an untrue statement
of a material fact or omit to state a material fact required to be stated
therein or necessary to make the statements therein not misleading in the light
of the circumstances under which they were made. The Purchaser shall suspend all
sales of the Registrable Securities upon receipt of

7 

 

such notice from Company and shall not re-commence sales until they receive
copies of any necessary amendment or supplement to such prospectus, which shall
be delivered to the Purchaser within 30 days of the date of such notice from
Company.

(viii)            If requested by the underwriter for any underwritten offering
of Registrable Securities, Company and the Purchaser will enter into an
underwriting agreement with such underwriter for such offering, which shall be
reasonably satisfactory in substance and form to Company, Company’s counsel and
the Purchaser’ counsel, and the underwriter, and such agreement shall contain
such representations and warranties by Company and the Purchaser and such other
terms and provisions as are customarily contained in an underwriting agreement
with respect to secondary distributions solely by selling stockholders,
including, without limitation, indemnities substantially to the effect and to
the extent provided below.

(ix)            The rights of the Purchaser under this Section 6(a) shall apply
equally to the filing by Company of an offering statement on Form 1-A under
Regulation A promulgated under the Act and, if Company files such an offering
statement instead of a registration statement, all references to (A)
registration statement shall be deemed to be references to offering statement,
(B) prospectus shall be deemed to be references to offering circular, and (C)
effective date of a registration statement shall be deemed to be references to
qualification date of an offering statement. The Purchaser’s rights under this
Section 6(a) shall automatically terminate once the Purchaser has sold all of
the Registrable Securities or all of the Registrable Securities may be resold by
the Purchaser under Rule 144 of the Act without limitation as to the volume of
Registrable Securities to be sold.

(b)       Waivers and Amendments. Any provision of this Agreement and/or the
Warrants may be amended, waived or modified only upon the written consent of the
Company and Purchaser(s) holding the Certificate(s) and Warrant(s) to be so
amended, changed or modified.

(c)       Governing Law. This Agreement and all actions arising out of or in
connection with this Agreement shall be governed by and construed in accordance
with the laws of the State of Texas, without regard to the conflicts of law
provisions of the State of Texas or of any other state.

(d)       Jurisdiction and Venue. Each of the parties irrevocably consents to
the exclusive jurisdiction of, and venue in, the state and federal courts in
Dallas County in the State of Texas, in connection with any matter based upon or
arising out of this Agreement or the matters contemplated herein, and agrees
that process may be served upon them in any manner authorized by the laws of the
State of Texas for such persons.

(e)       Survival. The representations, warranties, covenants and agreements
made herein shall survive the execution and delivery of this Agreement.

(f)        Successors and Assigns. Subject to the restrictions on transfer
described herein or in the other Transaction Documents, the rights and
obligations of the Company and the Purchasers shall be binding upon and benefit
the successors, assigns, heirs, administrators and transferees of the parties.

(g)       Entire Agreement. This Agreement together with the other Transaction
Documents constitute and contain the entire agreement among the Company and
Purchasers and supersede any and all prior agreements, negotiations,
correspondence, understandings and communications among the parties, whether
written or oral, respecting the subject matter hereof.

(h)       Notices. All notices and other communications required or permitted
hereunder shall be in writing and shall be mailed by registered or certified
mail, postage prepaid, sent by electronic mail

8 

 

(if to a Purchaser or any other holder of Company securities) or otherwise
delivered by hand, messenger or courier service addressed:

(i)            if to an Purchaser, to the Purchaser’s address or electronic mail
address as shown in the Company’s records, as may be updated in accordance with
the provisions hereof;

(ii)            if to any other holder of any Shares, Warrants or shares
issuable upon exercise thereof, to such address or electronic mail address as
shown in the Company’s records, or, until any such holder so furnishes an
address or electronic mail address to the Company, then to the address or
electronic mail address of the last holder of such Shares, Warrants or shares
issuable upon exercise thereof for which the Company has contact information in
its records; or

(iii)            if to the Company, to the attention of Gust Kepler at
Blackboxstocks Inc., Lincoln Centre Three, 5430 LBJ Freeway, Suite 1485, Dallas,
Texas 75240, or at such other current address as the Company shall have
furnished to the Purchasers.

Each such notice or other communication shall for all purposes of this Agreement
be treated as effective or having been given (i) if delivered by hand, messenger
or courier service, when delivered (or if sent via a nationally-recognized
overnight courier service, freight prepaid, specifying next-business-day
delivery, one business day after deposit with the courier), or (ii) if sent via
mail, at the earlier of its receipt or five days after the same has been
deposited in a regularly-maintained receptacle for the deposit of the United
States mail, addressed and mailed as aforesaid, or (iii) if sent via electronic
mail, upon confirmation of delivery when directed to the relevant electronic
mail address, if sent during normal business hours of the recipient, or if not
sent during normal business hours of the recipient, then on the recipient’s next
business day. In the event of any conflict between the Company’s books and
records and this Agreement or any notice delivered hereunder, the Company’s
books and records will control absent fraud or error.

(i)        Separability of Agreements. The Company’s agreement with each of the
Purchasers is a separate agreement and the sale of the Shares and the Warrants
to each of the Purchasers is a separate sale. Unless otherwise expressly
provided herein, the rights of each Purchaser hereunder are several rights, not
rights jointly held with any of the other Purchasers. Any invalidity, illegality
or limitation on the enforceability of the Agreement or any part thereof, by any
Purchaser whether arising by reason of the law of the respective Purchaser’s
domicile or otherwise, shall in no way affect or impair the validity, legality
or enforceability of this Agreement with respect to other Purchasers. If any
provision of this Agreement shall be judicially determined to be invalid,
illegal or unenforceable, the validity, legality and enforceability of the
remaining provisions shall not in any way be affected or impaired thereby.

(j)        Counterparts. This Agreement may be executed in any number of
counterparts, each of which will be deemed to be an original copy of this
Agreement and all of which, when taken together, will be deemed to constitute
one and the same agreement. This Agreement and any signed agreement entered into
in connection herewith or contemplated hereby, and any amendments hereto or
thereto, to the extent signed and delivered by facsimile, by electronic mail in
“portable document format” (“.pdf”) form, or any other electronic transmission,
shall be treated in all manner and respects as an original contract and shall be
considered to have the same binding legal effects as if it were the original
signed version thereof delivered in person. At the request of any party hereto
or to any such contract, each other party hereto or thereto shall re-execute
original forms thereof and deliver them to all other parties..

[signature page follows]

9 

 

The parties have caused this Securities Purchase Agreement to be duly executed
and delivered by their proper and duly authorized officers as of the date and
year first written above.

 

  BLACKBOXSTOCKS INC.   A Nevada corporation     By:   Name: Gust Kepler Title:
President and Chief Executive Officer

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

10 

 

 

 

The parties have caused this Securities Purchase Agreement to be duly executed
and delivered by their proper and duly authorized officers as of the date and
year first written above.

 

  PURCHASER:     By:   Name:   Title:       Address:      

 

 

 

11 

 

 

 

 

The parties have caused this Securities Purchase Agreement to be duly executed
and delivered by their proper and duly authorized officers as of the date and
year first written above.

 

  PURCHASER:     By:   Name:   Title:       Address:      

 

 

 

 

 

 

 

 

12 

 

Schedule 1

Purchasers; Purchase Price, Shares and Warrant Shares

 

Closing: April 10, 2019

 

  

Purchase

Price

  Shares Purchased  Warrant Shares

 

John R. Bertsch Trust

  $100,000.55    153,847    100,000  [Address]                                

 

[Purchaser]

   

 

$[_______]

    [_______]    [_______]  [Address]                                

 

[Purchaser]

   

 

$[_______]

    [_______]    [_______]  [Address]                                        
         TOTAL:  $99,999.90    153,846    100,000 

 

 

 

 

 

13 

 

 

Disclosure Schedules

Schedule 2(b)

Under the terms of the Company’s Investors’ Rights Agreement with Stephen
Chiang, a citizen of Singapore, dated October 26, 2016, Mr. Chiang has the right
to notice of any proposed offering and a right to purchase Common Stock on the
same terms as the Offering. If Mr. Chiang elects to exercise his right to
participate in the offering, he is entitled to purchase up to 13% of the shares
at the same price established in the offering.

Schedule 2(l)

Under the terms of the Company’s Investors’ Rights Agreement with Stephen
Chiang, a citizen of Singapore, dated October 26, 2016, Mr. Chiang has piggy
back registration rights with respect to shares of Common Stock held by him.


14 

 

 

Exhibit A

 

Form of Warrant

 

THIS WARRANT HAS NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS
AMENDED (THE “SECURITIES ACT”), OR ANY APPLICABLE STATE SECURITIES LAWS, AND MAY
NOT BE SOLD OR TRANSFERRED UNLESS SUCH SALE OR TRANSFER IS IN ACCORDANCE WITH
THE REGISTRATION REQUIREMENTS OF SUCH ACT AND APPLICABLE LAWS OR SOME OTHER
EXEMPTION FROM THE REGISTRATION REQUIREMENTS OF SUCH ACT AND APPLICABLE LAWS IS
AVAILABLE WITH RESPECT THERETO.

No. 00__ April [__], 2019

BLACKBOXSTOCKS, INC.

Warrant for the Purchase of Common Stock

FOR VALUE RECEIVED, BLACKBOXSTOCKS, INC., a Nevada corporation (the “Company”),
hereby certifies that [_________________], or [his/its] permitted transferees or
assigns (the “Holder”), is entitled, subject to the provisions of this Warrant
(this “Warrant”), to purchase from the Company, at any time during the Exercise
Period (defined below), [___________________] ([____]) shares of common stock,
$0.001 par value per share (the “Common Stock”), subject to adjustment from time
to time as hereinafter set forth, at a purchase price equal to $0.65 per share,
subject to adjustment from time to time as hereinafter set forth (as may be so
adjusted, the “Exercise Price”). This Warrant has been granted pursuant to the
terms of that certain Securities Purchase Agreement dated April [__], 2019, by
and between the Company and the Purchasers thereunder (the “Agreement”).
Capitalized terms used but not defined herein shall have the meanings given such
terms as set forth in the Agreement.

1.                   Exercise of Warrant.

(a)       This Warrant shall be exercisable for a period beginning on the date
first set forth above (the “Issuance Date”) and ending April [__], [2024] (the
“Exercise Period”). This Warrant may be exercised in whole or in part during the
Exercise Period by presentation and surrender hereof to the Company at its
principal office, with the Purchase Form annexed hereto (the “Purchase Form”)
duly executed and accompanied by proper payment in cash or check in an amount
equal to the aggregate Exercise Price of this Warrant, as specified in such
form.

(b)       Upon receipt by the Company of this Warrant and the Purchase Form,
together with the aggregate Exercise Price, at such office, in proper form for
exercise, the Holder shall be deemed to be the holder of record of the Common
Stock specified in the Purchase Form (the “Warrant Shares”), notwithstanding
that the transfer books of the Company shall then be closed or that certificates
(if any) representing the Warrant Shares shall not then be actually delivered to
the Holder. The Company shall pay any and all documentary, stamp, or similar
issue taxes payable in respect of the issuance of the Warrant Shares. The
Company shall not, however, be required to pay any tax that may be payable in
respect of any transfer involved in the issuance or delivery of certificates (if
any) representing Warrants or the Warrant Shares in a name other than that of
the Holder at the time of surrender for exercise, and, until the payment of such
tax, shall not be required to issue such Warrant Shares. In the event of a
partial exercise of this Warrant,

15 

 

the Company shall execute and deliver a warrant to Holder for the remaining
unexercised portion of this Warrant.

2.                   Transfer, Assignment, or Loss of Warrant.  The Holder of
this Warrant shall be entitled to transfer or assign its interest in this
Warrant subject only to the applicable securities laws. Upon such assignment and
surrender of this Warrant to the Company, the Company shall, without charge,
execute and deliver a new Warrant in the name of the assignee named in such
instrument of assignment and this Warrant shall promptly be cancelled. Upon
receipt by the Company of evidence reasonably satisfactory to it of the loss,
theft, destruction, or mutilation of this Warrant (which may be an affidavit of
the Holder in the case of loss, theft, destruction), and (in the case of loss,
theft, or destruction) of reasonably satisfactory indemnification, and upon
surrender and cancellation of this Warrant, if mutilated, the Company shall
execute and deliver a new Warrant of like term and date.

3.                   Reclassification, Reorganization, Conversion,
Consolidation, or Merger.  In the case of any Reorganization Transaction
(defined below), the Company shall, as a condition precedent to such
transaction, cause effective provisions to be made so that the Holder shall have
the right thereafter, by exercising this Warrant, to purchase the kind and
amount of securities and property receivable upon such Reorganization
Transaction by a holder of the number of shares of Common Stock that would have
been received upon exercise in full of this Warrant immediately prior to such
Reorganization Transaction. Any such provision shall (a) be binding upon the
Holder without the Holder’s further consent and (b) include provision for
adjustments in respect of such securities and property that shall be as nearly
equivalent as may be practicable to the adjustments provided for in this
Warrant. The foregoing provisions of this Section 3 shall similarly apply to
successive Reorganization Transactions. For purposes of this Section 3,
“Reorganization Transaction” means any reclassification, conversion, or any
consolidation or merger of the Company with or into another Person or any sale,
lease, transfer, or conveyance to another Person of the property and assets of
the Company as an entirety.

4.                   Stock Splits, Combinations and Other Adjustments.

(a)       Splits and Subdivisions; Dividends. In the event the Company should at
any time or from time to time effectuate a split or subdivision of the
outstanding shares of Common Stock or pay a dividend in or make a distribution
payable in additional shares of Common Stock or any capital stock or other
security of the Company that is at any time and under any circumstances directly
or indirectly convertible into, exercisable or exchangeable for, or which
otherwise entitles the holder thereof to acquire, any capital stock or other
security of the Company (including, without limitation, Common Stock) (“Common
Stock Equivalents”) without payment of any consideration by such holder for the
additional shares of Common Stock or Common Stock Equivalents (including the
additional shares of Common Stock issuable upon conversion or exercise thereof),
then, as of the applicable record date (or the date of such distribution, split
or subdivision if no record date is fixed), the per share Exercise Price shall
be appropriately decreased and the number of Warrant Shares shall be
appropriately increased in proportion to such increase (or potential increase)
of outstanding shares; provided, however, that no adjustment shall be made in
the event the split, subdivision, dividend or distribution is not effectuated.

(b)       Combination of Shares. If the number of shares of Common Stock
outstanding at any time after the date hereof is decreased by a combination of
the outstanding shares of Common Stock, the per share Exercise Price shall be
appropriately increased and the number of shares of Warrant Shares shall be
appropriately decreased in proportion to such decrease in outstanding shares.

(c)       Adjustments for Other Distributions. In the event the Company shall
declare a distribution payable in securities of other Persons, evidences of
indebtedness issued by the

16 

 

Company or other Persons, assets (excluding cash dividends or distributions to
the holders of Common Stock paid out of current or retained earnings and
declared by the Company’s board of directors) or options or rights not referred
to in Section 3 or in this Section 4, then, in each such case for the purpose of
this Section 4, upon exercise of this Warrant, the Holder shall be entitled to a
proportionate share of any such distribution as though the Holder was the actual
record holder of the number of Warrant Shares as of the record date fixed for
the determination of the holders of Common Stock of the Company entitled to
receive such distribution.

5.                   Rights.  This Warrant shall not entitle the Holder to any
of the rights of a holder of Common Stock until this Warrant is exercised in the
manner provided herein.

6.                   Securities Laws.  The Holder of this Warrant, by acceptance
hereof, acknowledges that this Warrant and the Warrant Shares to be issued upon
exercise hereof are being acquired solely for the Holder’s own account for
investment, and that the Holder will not offer, sell, or otherwise dispose of
this Warrant or the Warrant Shares to be issued upon exercise hereof except
under circumstances that will not result in a violation of any federal or state
securities laws. Upon exercise of this Warrant, the Holder shall, if requested
by the Company, confirm in writing, in a form reasonably satisfactory to the
Company, that the Warrant Shares so purchased are being acquired for investment,
and not with a view toward distribution or resale in violation of applicable
securities laws. Certificates (if any) representing Warrant Shares issued upon
exercise hereof shall be stamped or imprinted with a legend in substantially the
form set forth at the heading of this Warrant.

7.       Reservation of Stock. The Company covenants that during the term this
Warrant is exercisable, the Company will reserve from its authorized and
unissued Common Stock a sufficient number of shares to provide for the issuance
of Common Stock upon the exercise of this Warrant and, from time to time, will
take all steps necessary to amend its articles of incorporation as amended to
provide sufficient reserves of shares of Common Stock issuable upon exercise of
the Warrant. The Company further covenants that all shares that may be issued
upon the exercise of rights represented by this Warrant and payment of the
Exercise Price, all as set forth herein, will be free from all taxes, liens and
charges in respect of the issue thereof (other than taxes in respect of any
transfer occurring contemporaneously or otherwise specified herein). The Company
agrees that its issuance of this Warrant shall constitute full authority to its
officers who are charged with the duty of executing stock certificates to
execute and issue the necessary certificates for shares of Common Stock upon the
exercise of this Warrant.

8.       Net Cash Settlement. Notwithstanding anything herein to the contrary,
in no event will the Holder hereof be entitled to receive a net-cash settlement
as liquidated damages in lieu of physical settlement in shares of Common Stock,
regardless of whether the Common Stock underlying this Warrant is registered
pursuant to an effective registration statement; provided, however, that the
foregoing will not preclude the Holder from seeking other remedies at law or
equity for breaches by the Company of its registration obligations hereunder.

9.                   Miscellaneous. This Warrant and any term hereof may be
changed, waived, discharged, or terminated only in accordance with the Purchase
Agreement. This Warrant and all actions arising out of or in connection with
this Warrant shall be governed by and construed in accordance with the laws of
the State of Texas, without regard to the conflicts of law provisions of the
State of Texas or of any other state. Each of the parties irrevocably consents
to the exclusive jurisdiction of, and venue in, the state and federal courts in
Dallas County in the State of Texas, in connection with any matter based upon or
arising out of this Agreement or the matters contemplated herein, and agrees
that process may be served upon them in any manner authorized by the laws of the
State of Texas for such persons. The headings in this Warrant are for purposes
of reference only, and shall not limit or otherwise affect any of the terms
hereof.

17 

 

IN WITNESS WHEREOF, the undersigned has executed this Warrant to be effective as
of the date first written above.

  BLACKBOXSTOCKS INC.   A Nevada corporation     By:   Name: Gust Kepler Title:
President and Chief Executive Officer

 

 

 

18 

 

PURCHASE FORM

Date: _______________

The undersigned hereby irrevocably elects to exercise the attached Warrant
hereby purchasing ___________ shares of Common Stock of BLACKBOXSTOCKS, INC., a
Nevada corporation, thereunder and hereby makes payment of $________ in payment
of the exercise price thereof.

 

  Holder Name:     Holder Address:             Signature / By:     Name (if
applicable):     Title (if applicable):  

 

 